Luke, J.
“The offense charged in the indictment being simple larceny, and the guilt of the accused being wholly dependent upon inference arising from possession of the article alleged to have been stolen, and this possession being shown by uncontradieted and unimpeached testimony to be consistent with his innocence of the offense charged, . . the conviction of the accused was unauthorized.” Slaughter v. State, 24 Ga. App. 428 (100 S. E. 774).

Judgment reversed.


Broyles, O. J., and Bloodworlh, J., concur.